EXHIBIT 10.3
 
 
SUBORDINATION AGREEMENT
 
THIS SUBORDINATION AGREEMENT, dated as of August 21, 2007, is made by and among
GE Commercial Distribution Finance Corporation (“Agent”), for itself and in its
capacity as agent for the Lenders under the Financing Agreement (as such terms
are hereinafter defined) and National Electrical Benefit Fund (the “Columbia
Lender”) and Columbia Partners, L.L.C. Investment Management, in its capacity as
investment manager (the “Investment Manager” and together with the Columbia
Lender, collectively referred to herein as, “Junior Creditor”).
 
RECITALS
 
A.           Agent, together with those financial institutions which are or
shall become parties to the Financing Agreement, as hereinafter defined
(collectively referred to herein as the “Lenders” and each a “Lender”) have
entered into that certain Credit Facilities Agreement dated as of August 21,
2007 (as amended, modified, supplemented or restated from time to time, the
“Financing Agreement”) with MTM Technologies, Inc. (“MTM”), MTM Technologies
(US), Inc. (“MTM US”), MTM Technologies (Massachusetts), LLC (“MTM MA”) and Info
Systems, Inc. (“Info Systems” and together with MTM, MTM US, and MTM MA,
collectively referred to herein as the “Borrowers” and each a “Borrower”).
 
B.           Junior Creditor and the Borrowers have entered into that certain
Credit Agreement, dated on or about November 23, 2005 (as amended, modified,
supplemented or restated from time to time, the “Junior Credit Agreement”).
 
C.           Agent and the Lenders, on the one hand, and the Junior Creditor, on
the other hand, wish to agree as to the priority of the repayment of the Senior
Obligations and the Junior Obligations (as such terms are hereinafter defined),
the rights of each with respect thereto, their respective liens upon and
security interests in the Collateral (as such term is hereinafter defined) and
as to certain other rights, priorities, and interests as between them.
 
NOW, THEREFORE, in consideration of the foregoing, and the mutual promises
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which the parties hereto acknowledge, the parties hereto hereby
agree as follows:
 
1.           Definitions and Rules of Construction.
 
Definitions.  The following terms, as used in this Agreement, shall have the
following meanings:
 
“Agreement” means this Subordination Agreement, as amended, modified,
supplemented or restated from time to time, together with any and all riders,
addenda, exhibits, and schedules hereto.
 
“Bankruptcy Case” means any proceeding commenced by or against any Borrower
under any provision of the Bankruptcy Code or under any other federal or state
bankruptcy or insolvency law, including proceedings seeking reorganization,
arrangement, liquidation, assignment for the benefit of creditors or other
similar relief, and all converted or succeeding cases in respect thereof.
 
“Bankruptcy Code” means Title 11 of United States Code (11 U.S.C. §101, etseq.),
as amended, and any successor statute.
 
“Borrower” and “Borrowers” have the meaning set forth in the recitals to this
Agreement.
 
“Blockage Notice” means a written notice given to Junior Creditor in accordance
with the notice provisions of this Agreement set forth in Section 15 below
pursuant to which rights to block Permitted
 

--------------------------------------------------------------------------------


 
Junior Interest Payments and Permitted Junior Principal Payments under
Section 2(c) below are permitted.
 
“CDF” means GE Commercial Distribution Finance Corporation in its individual
capacity and not as Agent or as a Lender.
 
“CDF Exposure” means all of the following; (i) any deposits accepted by CDF and
its Affiliates, from Borrower and/or any Subsidiary (as such term is defined in
the Senior Loan Documents) of any Borrower, and (ii) the extension of any other
credit to Borrower and/or any Subsidiary (as such term is defined in the Senior
Loan Documents) of any Borrower other than as set forth in the Senior Loan
Documents, including without limitation, purchase order financing provided by
CDF to Borrower for CDF’s own account pursuant to CDF’s “Star” program (or other
similar programs created in the future, collectively, the “Star Program”).
 
“Collateral” means all of each Borrower’s presently existing and hereafter
acquired, arising or created property and assets, whether personal, real or
mixed, of any kind whatsoever, whether tangible or intangible, and wherever
located, including the proceeds and products of any of the foregoing, including
proceeds of insurance covering any or all of the foregoing.
 
“Covenant Violation Blockage Period” has the meaning set forth in Section 6 of
this Agreement.
 
“Enforcement Action” means (a) to take from or for the account of any Borrower
or any guarantor with respect to any of the Junior Obligations, by set-off or in
any other manner other than by a voluntary payment by any such Borrower, the
whole or any part of any moneys which may now or hereafter be owing by any such
Borrower or guarantor with respect to any of the Junior Obligations, (b) to sue
for payment of, or to initiate or participate with others in any suit, action or
proceeding against any Borrower or any guarantor (i) to enforce payment of or to
collect the whole or any part of the Junior Obligations, (ii) to commence
judicial enforcement of any of the rights and remedies under the Junior Loan
Documents or applicable law with respect to any of the Junior Obligations,
(c) to accelerate any of the Junior Obligations, (d) to notify any account
debtor to make payment to Junior Creditor on any accounts receivable owing to
any Borrower on which such account debtor is obligated, or directly collect
accounts receivable or other payment rights of any of the Borrowers, (e) to take
any action under the provisions of any state or federal law, including, without
limitation, the UCC or under any contract or agreement, to enforce, foreclose
upon, take possession of or sell any property or assets of any such Borrower or
guarantor, including the Collateral, or (f) to exercise any put, repurchase or
similar option or to cause Borrowers or any guarantor to honor any redemption or
mandatory prepayment obligation under Junior Loan Documents.
 
“Excluded Distributions” means any payment or distribution of assets of any
Borrower authorized by an unstayed, final, non-appealable order or decree
stating that effect is being given to the subordination of the Junior
Obligations to the Senior Obligations, and made by a court of competent
jurisdiction in a Bankruptcy Case, or of securities which, if debt securities,
are subordinated, with respect to payments and liens, to at least the same
extent as the Junior Obligations are to (A) the Senior Obligations or (B) any
securities issued in exchange for Senior Obligations; providedthat, (i) the
final maturity of such securities shall not be any earlier than one (1) year
following the maturity date of the last to mature of the Senior Obligations (or
such securities issued in exchange for the Senior Obligations) at the time
outstanding and (ii) such securities shall contain covenants which are no more
restrictive than the covenants contained in each of the Senior Loan Documents.
 
“Final Payment Default” means any failure of any of the Borrowers to Pay in Full
all of the Senior Obligations owing to the Senior Lenders immediately upon the
occurrence of any acceleration of such Senior Obligations in accordance with any
of the applicable Senior Loan Documents or immediately
 
2

--------------------------------------------------------------------------------


 
upon the final scheduled maturity of any of the Senior Obligations owing to the
Senior Lenders as provided for under the Senior Loan Documents, in either such
case as such Senior Loan Documents are in effect on the date hereof or have been
modified in accordance with the terms of this Agreement.
 
“Financing Agreement” has the meaning set forth in the recitals to this
Agreement.
 
“Junior Obligations” means any and all presently existing or hereafter arising
indebtedness, claims, debts, liabilities, obligations (including without
limitation obligations arising from or relating to (x) the redemption or
repurchase of securities or (y) any put or call of securities), fees and
expenses of any Borrower owing to Junior Creditor, in each case arising under
the Junior Credit Agreement and any of the other Junior Loan Documents, whether
direct or indirect, whether as primary obligor, surety, or guarantor, whether
contingent or of any other nature, character, or description (including all
interest and other amounts accruing after commencement of any Bankruptcy Case,
and any interest and other amounts that, but for the provisions of the
Bankruptcy Code, would have accrued and become due or otherwise would have been
allowed), and any refinancings, renewals, refundings, or extensions of such
amounts.
 
“Junior Credit Agreement” has the meaning set forth in the recitals to this
Agreement.
 
“Junior Creditor” has the meaning set forth in the recitals to this Agreement.
 
“Junior Loan Documents” means, collectively, the Junior Credit Agreement, the
Note, and each of the Collateral Documents (as such terms are defined in the
Junior Credit Agreement) and any other document, instrument, or agreement now
existing or in the future entered into evidencing, documenting, securing, or
otherwise relating to the Junior Credit Agreement and/or the indebtedness and
obligations created thereunder, together with any amendments or restatements
thereof, to the extent permitted hereunder, but excluding the Warrant (as such
term is defined in the Junior Credit Agreement).
 
“Lenders” has the meaning set forth in the recitals to this Agreement.
 
“Lien” means any lien, charge, encumbrance, mortgage or security interest of any
kind whatsoever, whether obtained by agreement, by judgment, by operation of
law, or otherwise.
 
“Non-Payment Default” has the meaning set forth in Section 2(c)(ii) of this
Agreement below.
 
“Payment Blockage Period” has the meaning set forth in Section 2(c) of this
Agreement below.
 
“Payment Default” has the meaning set forth in Section 2(c)(i) of this Agreement
below.
 
“Payment in Full”, “Pay in Full”, or “Paid in Full” means the final payment in
full in cash of all Senior Obligations in accordance with the Senior Loan
Documents, and that such payment shall not be subject to defeasance,
disgorgement, repayment or return for any reason whatsoever and termination of
all commitments to lend and/or make future advances of credit under any of the
Senior Loan Documents.
 
“Permitted Junior Interest Payments” means regularly scheduled payments of
interest due and payable in cash on a non-accelerated basis in accordance with
and at the non-default cash rates provided for under the terms of the Junior
Credit Agreement and any of the other Junior Loan Documents as in effect on the
date hereof.
 
“Permitted Junior Principal Payments” means an amount equal to 50% of the Net
Proceeds (as defined in the Senior Loan Documents as they exist on the date
hereof) of any issuance of Capital Securities (as defined in the Senior Loan
Documents as they exist on the date hereof) of MTM
 
3

--------------------------------------------------------------------------------


 
Technologies, Inc., excluding Capital Securities issued in connection with stock
splits or dividends payable in stock), in excess of $25,000,0000.
 
“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.
 
“Required Lenders” has the meaning ascribed to such term in the Financing
Agreement.
 
“Senior Commitment Amount” means, on any date of determination, the aggregate
amount of the commitments then in effect under the Financing Agreement.
 
“Senior Lenders” means, collectively, Agent and the Lenders, and “Senior Lender”
shall mean any one of them.
 
“Senior Liens” has the meaning set forth in Section 3 of this Agreement below.
 
“Senior Loan Documents” means, collectively, the Financing Agreement and any
other document, instrument, or agreement now existing or executed or delivered
in the future, evidencing, documenting, securing, or otherwise relating to the
Financing Agreement and/or the indebtedness and obligations created thereunder
and/or the Senior Liens, together with any amendments or restatements thereof.
 
“Senior Obligations” means any and all presently existing or hereafter arising
indebtedness, claims, debts, liabilities, obligations, interest, fees and
expenses of each Borrower owing to any of the Senior Lenders under each of the
Senior Loan Documents, whether direct or indirect, whether contingent or of any
other nature, character, or description (including all interest and other
amounts accruing after commencement of any Bankruptcy Case, and all interest and
other amounts that, but for the provisions of the Bankruptcy Code, would have
accrued and become due or otherwise would have been allowed), and any renewals
or extensions of such amounts, and also includes the CDF Exposure, provided,
however, that the aggregate principal amount of the indebtedness, obligations
and liabilities outstanding on any date of determination under the Senior Loan
Documents, including unfunded Approvals (as such term is defined in the Senior
Loan Documents), which shall constitute Senior Obligations, excluding in all
cases the CDF Exposure, shall not exceed $37,000,000.
 
“Standstill Termination Date” has the meaning set forth in Section 6 of this
Agreement below.
 
“UCC” means the Uniform Commercial Code as the same may be amended and in effect
from time to time in the State of Illinois.
 
Other Definitional Provisions.  When used in this Agreement:  (i) the words
“herein,” “hereof,” and “hereunder” and words of similar import shall refer to
this Agreement as a whole and not to any provision of this Agreement; (ii) the
words “include,” “includes,” and “including” are not limiting; the word “or”
has, except where otherwise required by the context, the inclusive meaning
represented by the phrase “and/or”; (iii) unless otherwise specified, the words
“Section,” “Schedule” and “Exhibit” refer to Sections of, and Schedules and
Exhibits to, this Agreement unless otherwise specified; and (iv) the singular
number includes the plural, and vice versa, whenever the context so requires.
 
2.           Junior Obligations Subordinate to Senior Obligations.
 
4

--------------------------------------------------------------------------------


 
(a)           Junior Creditor covenants and agrees that to the extent and in the
manner set forth in this Agreement, the payment of any or all of the Junior
Obligations is hereby expressly made subordinated and subject in right of
payment to the prior Payment in Full of all of the Senior Obligations.  No
Borrower shall make any payment, redemption or prepayment, whether of interest,
principal, premium, fees, or otherwise, of all or any part of the Junior
Obligations, and Junior Creditor shall not accept or retain any such payment or
prepayment except as and to the extent permitted in this Section 2.
 
(b)           Notwithstanding anything to the contrary contained in this
Agreement, but subject to the terms of Section 2(c) below, (i) from time to time
as and when provided for under the Junior Credit Agreement as in effect on the
date hereof, Borrowers may make and Junior Creditor shall be entitled to
receive, accept and retain Permitted Junior Interest Payments, as provided for
under and at the rates and in the amounts set forth in the Junior Credit
Agreement as in effect on the date hereof, (ii) Borrowers may make and Junior
Creditor shall be entitled to receive fees payable in accordance with the terms
of any waiver, forbearance or amendment executed in accordance with the terms of
this Agreement by the Borrowers in connection with a workout or restructuring of
the credit facilities established pursuant to the Junior Loan Documents up to
75% of the amount of any corresponding fees received by Senior Lender, and (iii)
if (A) no Event of Default (as defined in the Senior Loan Documents as they
exist on the date hereof) has occurred and is continuing, (B) no Change of
Control (as defined in the Senior Loan Documents as they exist on the date
hereof) has occurred, and (C) the issuance of Capital Securities is permitted
pursuant to the terms of the Senior Loan Documents or is consented to in writing
by the Required Lenders, then Borrowers may make and Junior Creditor shall be
entitled to receive, accept and retain Permitted Junior Principal Payments.
 
(c)           Notwithstanding anything to the contrary contained in the Junior
Credit Agreement, but subject to the terms of Section 2(d) below, no Permitted
Junior Interest Payments or Junior Principal Payments may be made by any
Borrower (directly or indirectly) or received, accepted or retained by Junior
Creditor during any time period beginning with the occurrence of any of the
events described in clauses (c)(i) and (c)(ii) of this Section 2 and ending on
the applicable date of termination of such time period as provided for in
Section 2(d) below (any such time period, a “Payment Blockage Period”):
 
(i)           (A) any Borrower shall have failed to pay when due (after giving
effect to any applicable grace periods), upon maturity, acceleration or
otherwise, any amount or obligation which constitutes interest on, or principal
of, any of the Senior Obligations, or any premium, costs, fees or expenses
payable with respect thereto (a “Payment Default”), which Payment Default shall
not have been (I) cured as required by the Senior Loan Documents or (II) waived
by the Required Lenders in accordance with the Financing Agreement, and
(B) Agent, on behalf of the Required Lenders, shall have given Junior Creditor a
Blockage Notice with respect to such Payment Default; or
 
(ii)           (A) subject to the terms of Section 2(e), an “Event of Default”
(other than a Payment Default) under any of the Senior Loan Documents shall have
occurred and be continuing and shall not have been (I)  cured as required by the
Senior Loan Documents or (II) waived by the Required Lenders in accordance with
the Financing Agreement (a “Non-Payment Default”), and (B) Agent shall have been
directed in writing by the Required Lenders and shall have given Junior Creditor
a Blockage Notice with respect to such Non-Payment Default.
 
(d)           Each Payment Blockage Period shall end as follows:  (x) with
respect to any Payment Blockage Period arising under Section 2(c)(i) above, upon
the (I) cure as required by the Senior Loan Documents or (II) the waiver thereof
by the Required Lenders in accordance with the Financing Agreement, or (y) with
respect to any Payment Blockage Period arising under Section 2(c)(ii) above,
upon the earlier of (1) any cure as required by the Senior Loan Documents or
waiver of the underlying
 
5

--------------------------------------------------------------------------------


 
Non-Payment Default by the Required Lenders, as applicable or (2) the date that
is one hundred eighty (180) days after the delivery by Agent on behalf of the
Required Lenders of the Blockage Notice in respect of such Non-Payment
Default.  No Payment Default or Non-Payment Default shall be deemed to have been
waived for the purposes of this Agreement unless and until the Borrowers shall
have received a written waiver from Agent in accordance with the Financing
Agreement.  Upon the expiration of any Payment Blockage Period, the Borrowers
may resume making and Junior Creditor may resume receiving, accepting and
retaining, Permitted Junior Interest Payments and Permitted Junior Principal
Payments and the Borrowers may also make and Junior Creditor may also receive,
accept and retain any payments made by Borrowers in respect of (i) any Permitted
Junior Interest Payments that were not made during any Payment Blockage Period,
and (ii) any Permitted Junior Principal Payments that were not made during any
Payment Blockage Period if and only if funds from an offering of Capital
Securities that would comprise Permitted Junior Principal Payments hereunder
remain available in cash to the Borrowers (excluding, in all cases, use of
proceeds of Senior Loans) to be paid to Junior Lender and if such funds are not
so available, then the failure to make any such Permitted Junior Principal
Payment shall not cause “Event of Default” (as such term is defined under the
Junior Loan Documents) under the Junior Loan Documents.
 
(e)           Notwithstanding anything to the contrary contained in Section 2(c)
or 2(d) above or elsewhere in this Agreement, the number of days in any Payment
Blockage Period invoked under Section 2(c)(ii) may not exceed one hundred
eighty (180) days in any three hundred sixty-five (365) day period.  Subject to
the foregoing limitation, nothing shall prohibit Agent, on behalf of the
Required Lenders, from giving a Blockage Notice to invoke a Payment Blockage
Period under Section 2(c)(i) at any time (including prior to the expiration of
any Payment Blockage Period arising under Section 2(c)(ii)) including without
limitation as a result of any Payment Default arising from a failure by any of
the Borrowers to make Payment in Full of all of the Senior Obligations
immediately upon the acceleration thereof by Agent on behalf of the Required
Lenders, as the result of the occurrence and continuance of any “Event of
Default” under any of the Senior Loan Documents, whether or not such Event of
Default was the subject of any prior Blockage Notice under Section 2(c)(ii).
 
(f)           In the event that, notwithstanding the foregoing, any Borrower
shall make any payment on the Junior Obligations to Junior Creditor not
permitted by the terms of this Agreement, then and in such event such payment
shall be held by Junior Creditor in trust, pursuant to an express trust for the
benefit of the Senior Lenders created hereby and separate and segregated from
and not commingled with the other funds and assets of Junior Creditor and shall
be paid over and delivered by Junior Creditor forthwith to Agent for application
against the Senior Obligations in accordance with the terms of the Financing
Agreement.  For the avoidance of doubt, nothing contained in this Section 2
shall prevent Junior Creditor from accepting any Excluded Distributions
permitted pursuant to Section 4 below.
 
(g)           Subject to the terms of Section 6 below, nothing contained herein
shall be deemed to prohibit or restrict Junior Creditor from exercising its
rights and remedies against any of the Borrowers in accordance with and subject
to the terms of Section 6, so long as any payment or distribution of cash,
assets or securities of any Borrower received by Junior Creditor pursuant to
such exercise of rights and remedies prior to the date on which all of the
Senior Obligations shall have been Paid in Full shall be held by Junior Creditor
in trust pursuant to an express trust for the benefit of the Senior Lenders
created hereby and separate and segregated from and not commingled with the
other funds and assets of Junior Creditor and shall be paid over and delivered
by Junior Creditor forthwith to Agent for application against the Senior
Obligations in accordance with the terms of the Financing Agreement.
 
3.           Security for Junior Obligations; Agreement Regarding Release of
Liens on Disposition of Collateral.  Pursuant to the Senior Loan Documents,
Borrowers have granted to Agent on behalf of the
 
6

--------------------------------------------------------------------------------


 
Lenders first priority Liens and security interests in all of the Collateral
(such Liens and security interests in the Collateral are collectively referred
to herein as the “Senior Liens”).  Pursuant to the Junior Loan Documents,
Borrowers have granted to Junior Creditor second priority Liens and security
interests in all of the Collateral to secure the Junior Obligations pursuant to
the Junior Loan Documents (such Liens in favor of Junior Creditor collectively
referred to herein as the “Junior Liens”), and Agent, on behalf of the Lenders,
and Junior Creditor, each hereby consent to the granting of such Liens and
security interests.  Junior Creditor covenants and agrees that all of such
Junior Liens shall be and are hereby expressly made subordinate and junior in
priority for all purposes and in all respects to the Senior Liens, regardless of
the time, manner or order of creation, attachment and/or perfection of any such
Junior Liens and the Senior Liens, regardless of any failure, whether
intervening or continuing, of the Senior Liens to be perfected Liens and
regardless of anything to the contrary contained in any of the Junior Loan
Documents.  In the event that Agent releases or agrees to release any of the
Senior Liens in connection with the sale or other disposition of any of the
Collateral, or if any of the Collateral is sold or retained pursuant to a
foreclosure, secured creditor’s sale under the UCC or similar action, Junior
Creditor shall automatically be deemed to have consented to such sale or
dispositions free and clear of any applicable Junior Liens and to have agreed to
release such applicable Junior Lien(s), and Junior Creditor shall promptly
execute and deliver to Agent such termination statements and releases as Agent
shall reasonably request to effect such release of such applicable Junior Liens,
provided that such release by Junior Creditor shall not extend to, or otherwise
affect any of the rights of Junior Creditor to, the proceeds from any such sale
or other disposition of Collateral to the extent any proceeds exist after
repaying the Senior Obligations in full in cash.  In furtherance of the
foregoing, Junior Creditor (x) hereby irrevocably authorizes Agent, its agents
and attorneys to file any and all amendments to any UCC financing statements
that Junior Creditor may file from time to time with respect to the Collateral
that Agent may reasonably determine are appropriate in connection with any such
release of any Junior Liens provided for in the foregoing sentence and
(y) hereby irrevocably appoints Agent as the attorney-in-fact for Junior
Creditor, with full authority in the place and stead of Junior Creditor and in
the name of Junior Creditor or otherwise, to execute and deliver any document or
instrument which Junior Creditor may be required to deliver pursuant to the
foregoing sentence.  At any such foreclosure, secured creditor’s sale under the
UCC or similar action, any Senior Lender may bid at such disposition to purchase
such Collateral (including without limitation, in such Senior Lender’s
discretion, by making a “credit bid”), but such ability to bid shall not impose
any additional obligations on such Senior Lender or limit the discretion of such
Senior Lender with respect to the disposition of the Collateral.  Nothing
contained herein shall be construed in any way to limit or impair the right of
Junior Creditor to (i) bid for and purchase Collateral for cash at any private
or judicial foreclosure upon such Collateral initiated by the Senior Lenders, or
Agent on their behalf, or (ii) for the sole purpose of protecting the Junior
Creditor’s Lien upon the Collateral, join (but not control) any foreclosure or
other judicial lien enforcement proceeding with respect to the Collateral or any
Borrower initiated by the Senior Lenders, or Agent on their behalf.
 
4.           Payment Over of Proceeds Upon Bankruptcy.  Upon the commencement
of, and at all times during the pendency of, any Bankruptcy Case:
 
(a)           each of the Senior Lenders shall be entitled to receive Payment in
Full before Junior Creditor is entitled to receive any direct or indirect
payment or distribution on account of any of the Junior Obligations, including,
without limitation, any voluntary or mandatory prepayment under the Junior
Credit Agreement, any payment or distribution received or obtained by Junior
Creditor by means of any exercise of any right of set-off which Junior Creditor
may have against any Borrower and any payment or distribution which may be
payable or deliverable to Junior Creditor as the result of any subordination in
favor of Junior Creditor of any other indebtedness, obligation or liability
owing from any Borrower to any third party, except for any such payment or
distribution which constitutes an Excluded Distribution;
 
7

--------------------------------------------------------------------------------


 
(b)           any payment or distribution of assets of any Borrower, of any kind
or character, whether in cash, property or securities, to which Junior Creditor
would be entitled but for the provisions of this Section 4, including, without
limitation, any payment or distribution which could be received or obtained by
Junior Creditor by means of any exercise of any right of set-off which Junior
Creditor may have against any Borrower and any payment or distribution which
would be payable or deliverable to Junior Creditor by reason of any
subordination in favor of Junior Creditor of any other indebtedness, obligation
or liability owing from any Borrower to any third party (except for any such
payment or distribution which constitutes an Excluded Distribution) shall be
paid by the liquidating trustee or agent or other Person making such payment or
distribution, whether a trustee in bankruptcy, a receiver or liquidating trustee
or otherwise, directly to the Senior Lenders, to the extent necessary to make
Payment in Full of all Senior Obligations, after giving effect to any concurrent
payment or distribution to the Senior Lenders, as applicable, on account of the
Senior Obligations; and
 
(c)           in the event that, notwithstanding the foregoing provisions of
this Section 4, Junior Creditor shall have received any such payment or
distribution, including, without limitation, any payment or distribution
received or obtained by Junior Creditor by means of any exercise of any right of
set-off which Junior Creditor may have against any Borrower and any payment or
distribution which may be payable or deliverable to Junior Creditor as the
result of any subordination in favor of Junior Creditor of any other
indebtedness, obligation or liability owing from any Borrower to any third party
(other than a payment or distribution which constitutes an Excluded
Distribution) before all of the Senior Obligations are Paid in Full or payment
thereof is provided for, then and in such event such payment or distribution
shall be held by Junior Creditor in trust pursuant to an express trust for the
benefit of the Senior Lenders, created hereby and held separate and segregated
from and not commingled with the other funds and assets of Junior Creditor and
shall be paid over or delivered by Junior Creditor forthwith to the trustee in
bankruptcy, receiver, liquidating trustee, custodian, assignee, agent or other
Person making payment or distribution of assets of any Borrower for application
to the payment of all Senior Obligations remaining unpaid, to the extent
necessary to Pay in Full such Senior Obligations, after giving effect to any
concurrent payment or distribution to the Senior Lenders, on account of the
Senior Obligations.
 
5.           Agent; Insurance and Landlord Waivers.
 
(a)           With respect to any certificated securities as to which any
Borrower has granted to Junior Creditor a security interest as collateral
security for the Junior Obligations (the “Pledged Stock”) (i) Agent will act as
pledgeholder for Junior Creditor until the Payment in Full of the Senior
Obligations, whereupon possession of any such Pledge Stock remaining shall,
subject to applicable law, including any court order, be promptly transferred to
Junior Creditor, and promptly upon such transfer of possession, Junior Creditor
shall become the pledgeholder of the Pledged Stock and (ii) Agent will act as
agent for Junior Creditor, until the Payment in Full of the Senior Obligations,
to the extent Agent has a security interest in the Pledged Stock, for purposes
of (x) exercising any voting rights pertaining to the Pledged Stock,
(y) exercising any conversion, exchange, subscription or other rights,
privileges or options pertaining to the Pledged Stock and (z) receiving
dividends and other distributions with respect to the Pledged Stock.  Junior
Creditor agrees that it shall not give Agent, and Agent shall have no obligation
to honor, any instructions with regard to any of the rights or interests
described in the preceding clauses (x) through (z), so long as the Senior
Obligations shall not have been Paid in Full, and any such instructions shall be
null and void.  Agent may resign from the performance of its functions and
duties as agent hereunder at any time by giving reasonable prior written notice
to Junior Creditor, such resignation to be effective upon Junior Creditor’s
receipt of such notice.
 
(b)           Junior Creditor acknowledges and agrees that:  (i) Agent does not
make any representation or warranty whatsoever as to the nature, extent,
description, validity or priority of any Pledged Stock or the security interests
in or liens upon any Pledged Stock; (ii) while any Pledged Stock is
 
8

--------------------------------------------------------------------------------


 
held by Agent, and so long as Agent is acting as agent for Junior Creditor
pursuant to subparagraph (a) above, Agent shall not have any liability to, and
shall be held harmless by, and indemnified by, Junior Creditor, for any losses,
damages, claim, or liability of any kind to the extent arising out of the
holding of such Pledged Stock or any actions taken by Agent, or omitted to be
taken by Agent, as such agent, other than losses, damages, claims, or
liabilities directly arising out of Agent’s gross negligence or willful
misconduct; (iii) Agent need not act as a pledgeholder for Junior Creditor with
respect to any Collateral in which a security interest may be perfected by means
other than possession; (iv) Junior Creditor shall immediately deliver to Agent
any Pledged Stock that is now in or in the future comes into its possession; and
(v) the priority of the security interests in and liens upon the Pledged Stock,
shall be governed by the terms of Section 3.
 
(c)           In the event of the occurrence of a fire or other casualty
resulting in damage to all or any portion of any Collateral (collectively, a
“Casualty”), or a condemnation or similar proceeding affecting all or any part
of the Collateral (a “Condemnation”):
 
(i)           Junior Creditor hereby waives any right to participate or join in
any adjustment, compromise, or settlement of any claims resulting from a
Casualty or Condemnation with respect to any Collateral;
 
(ii)           all proceeds received or to be received on account of a Casualty
or Condemnation shall be applied against the Senior Obligations until Paid in
Full; and
 
(iii)           Junior Creditor agrees to execute and deliver any documents,
instruments, agreements or further assurances required to effectuate any of the
foregoing.
 
(d)           From and after a Standstill Termination Date (as defined in
Section 6 hereof) shall have occurred, and subject to the additional
restrictions contained in Section 6(iii)(A) hereof and elsewhere in this
Agreement, Junior Creditor agrees that (i) it will not independently exercise
any contractual rights it may have arising under collateral access or lien
waiver agreements between Junior Creditor and any third party that leases,
stores, warehouses or otherwise maintains possession of any Borrower’s goods or
books and records (collectively “Collateral Access Rights”) and (ii) Agent shall
have the exclusive right to negotiate with and otherwise deal with all such
third parties to the extent such negotiations and dealings relate to Collateral
and the exercise of remedies with respect thereto.
 
6.           Acceleration Rights; Remedies.  Notwithstanding anything to the
contrary contained in the Junior Loan Documents, Agent (on behalf of the
Lenders) and Junior Creditor hereby agree as among themselves that, regardless
of the occurrence of any “Event of Default” as provided for under the Junior
Loan Documents or any other event or circumstance, Junior Creditor shall not
accelerate any part of the Junior Obligations, exercise any of its rights with
respect to the Junior Obligations or the Collateral whether arising under or
pursuant to the Junior Loan Documents or otherwise arising at law or in equity,
or otherwise take any Enforcement Action, except that upon the earliest of any
of the following dates (the earliest of such dates, the “Standstill Termination
Date”), Junior Creditor may, subject to the provisions of Section 2(g) above,
accelerate the payment of all Junior Obligations, exercise its rights and
remedies against any Borrower and the Collateral, and otherwise take such
Enforcement Actions as it may deem appropriate:
 
(i)           10 days following the date on which Agent, on behalf of the
Required Lenders, shall accelerate the Senior Obligations,
 
(ii)           the date on which a Bankruptcy Case may be commenced by or
against any Borrower, or
 
9

--------------------------------------------------------------------------------


 
(iii)           the date that is (x) in the case of an acceleration of the
payment of the Junior Obligations, one hundred twenty (120) days, and (y) in the
case of the exercise of rights and remedies against any Borrower or the
Collateral and the exercise of Enforcement Actions, other than an acceleration
of the payment of the Junior Obligations, one hundred eighty (180) days, in each
case after any date on which Junior Creditor shall give a written notice to
Agent stating that an “Event of Default” under (and as such term is defined
under the Junior Loan Documents as in effect on the date of this Agreement) has
occurred and is continuing and as a consequence thereof, Junior Creditor intends
to accelerate the payment of the Junior Obligations, or otherwise exercise its
rights and remedies with respect to the Borrowers, the Collateral, or take any
other Enforcement Action, as the case may be, providedthat, notwithstanding
anything to the contrary contained in the foregoing or in the Junior Loan
Documents:
 
(A)           if on the date on which a Standstill Termination Date shall occur,
or on any date thereafter, Agent, on behalf of the Lenders, shall have initiated
an Enforcement Action with respect to the Collateral (it being understood that
solely for purposes of this clause, the definition of Enforcement Action shall
be deemed to apply to Agent, on behalf of the Lenders, with respect to the
Senior Obligations and the Senior Loan Documents), the Junior Creditor shall
immediately cease any Enforcement Action it shall have taken with respect to the
Collateral, and the exercise of any Collateral Access Rights it shall have
taken, and shall at all times thereafter refrain from continuing any such
Enforcement Action and the exercise of any such Collateral Access Rights, for so
long as Agent is continuing to exercise any Enforcement Action with respect to
the Collateral, provided, however, that for the sole purpose of protecting the
Junior Creditor’s Lien upon the Collateral, the Junior Creditor may join (but
not control) any foreclosure or other judicial lien enforcement proceeding with
respect to the Collateral initiated by the Senior Lenders, or Agent on their
behalf;
 
(B)           the failure of any Borrower to make any payments otherwise due and
payable under the Junior Loan Documents because of any Payment Blockage Period
invoked under Section 2(c)(ii) (any such Payment Blockage Period, a “Covenant
Violation Blockage Period”) shall not constitute or be deemed to be a default or
“Event of Default” under any of the Junior Loan Documents as in effect on the
date hereof unless and except the Borrowers shall fail for any reason (including
without limitation the existence of a Payment Blockage Period under
Section 2(c)(i) as the result of any Final Payment Default) to make payment of
all such payments otherwise due and payable under the Junior Loan Documents
which are Junior Permitted Interest Payments or, if permitted by Section 2(b)
hereof, which are Junior Permitted Principal Payments, within ten (10) days of
the termination of any such Covenant Violation Blockage Period, and
 
(C)           if Junior Creditor has been prevented from declaring any “Event of
Default” as such term is defined under any of the Junior Loan Documents as in
effect on the date hereof due to the provisions of clause (B) above and the
applicable Covenant Violation Blockage Period shall then end (whether by
expiration or earlier termination thereof in accordance with this Agreement),
then Junior Creditor shall be free to declare any “Event of Default” as such
term is defined under the Junior Loan Documents as in effect on the date hereof
for any reason, including the failure of Borrowers to make payments to Junior
Creditor during such applicable Covenant Violation Blockage Period if such
failure is not cured by Borrowers within the 10 day grace period provided for in
clause (B), and in such case, the Standstill Termination Date with respect to
such “Event of Default” as such term is defined under the Junior Loan Documents
as in effect on the date hereof shall be deemed to occur on the later of (x) the
date that is one hundred eighty (180) days after such applicable Covenant
Violation Blockage Period originally began or (y) the date on which the 10 day
grace period for Borrowers to cure all payment defaults expires.
 
10

--------------------------------------------------------------------------------


 
(iv)           Nothing contained in the foregoing shall be deemed to prohibit or
limit the occurrence of a default or “Event of Default” as such term is defined
under any of the Junior Loan Documents as in effect on the date hereof by reason
of the failure of the Borrowers to make payments otherwise due and payable under
the Junior Loan Documents because of any Payment Blockage Period invoked under
Section 2(c)(i) as the result of a Final Payment Default or by reason of an
“Event of Default” as such term is defined under the Junior Loan Documents as in
effect on the date hereof arising for any other reason than solely because of
the imposition of a Covenant Violation Blockage Period (e.g., an independent
violation of any negative covenant or financial covenant contained in the Junior
Loan Documents).  For the avoidance of doubt, if Junior Creditor shall elect to
give a notice to Agent under clause (iii) above because of the occurrence of any
such default or “Event of Default” as such term is defined under any of the
Junior Loan Documents as in effect on the date hereof described in this
paragraph, the Standstill Termination Date with respect to such default or
“Event of Default” shall occur on the date that is 180 days after the date the
notice of such default or “Event of Default” is given (or any earlier
acceleration of the Senior Debt or earlier commencement of a Bankruptcy Case),
regardless of whether any Payment Blockage Period that may be in effect may
extend beyond such Standstill Termination Date.
 
(v)           Regardless of whether Junior Creditor intends to exercise its
rights and remedies with respect to the Borrowers, the Collateral or otherwise
take any Enforcement Actions in each case because an “Event of Default” (as such
term is defined under the Junior Loan Documents) has occurred and is continuing,
Junior Creditor shall endeavor to give prompt written notice of any such Event
of Default to Agent.
 
7.           Rights of Junior Creditor.  Subject to the provisions of Section 6,
nothing contained in this Agreement is intended to or shall (i) impair, as among
any Borrower, its creditors (other than the Senior Lenders) and Junior Creditor,
the obligation of any Borrower, which is absolute and unconditional, to pay to
Junior Creditor the principal of, and premium and interest on, and any other
amount payable by any Borrower with respect to, the Junior Obligations or any of
the other Junior Loan Documents as and when the same shall become due and
payable in accordance with its terms; or (ii) affect the rights of Junior
Creditor to accelerate the maturity of the Junior Obligations and exercise all
other remedies otherwise permitted under the Junior Loan Documents and by
applicable law, subject to the rights of the Senior Lenders (x) during the
pendency of a Bankruptcy Case, to receive, pursuant to and in accordance with
Section 4, cash, property and securities otherwise payable or deliverable to
Junior Creditor, (y) to prevent any payment prohibited by Section 2 or
(z) pursuant to the terms of Section 6, to enforce the restrictions on the
ability of Junior Creditor to take certain actions against any Borrower and/or
the Collateral.
 
8.           Subrogation to Rights of Senior Lenders.  Subject to, and solely
effective following, the Payment in Full of all Senior Obligations, Junior
Creditor shall be subrogated to the rights of the Senior Lenders to receive
payments and distributions of cash, property and securities applicable to the
Senior Obligations to the extent of the payments or distributions made to any
Senior Lender, or otherwise applied to payment of, the Senior Obligations
pursuant to the provisions of this Section 8, until the principal of and the
interest on the Junior Obligations shall be paid in full in cash.  For purposes
of such subrogation, no payments or distributions on account of or with respect
to the Senior Obligations to the Senior Lenders of any cash, property or
securities to which Junior Creditor would be entitled except for the provisions
of this Agreement, and no payments over pursuant to the provisions of this
Agreement to any of the Senior Lenders by Junior Creditor shall, as among any
Borrower, its creditors (other than the Senior Lenders) and Junior Creditor, be
deemed to be a payment or distribution by any Borrower to or on account of the
Senior Obligations.
 
11

--------------------------------------------------------------------------------


 
9.           Claim Submission; Agreement Not to Contest Senior Obligations or
Senior Liens.  Junior Creditor irrevocably authorizes and empowers each Agent
(x) to demand, sue for, collect, receive and acknowledge receipt of all payments
and distributions in respect of the Junior Obligations, to the extent such
payments and distributions are required to be paid or delivered to any such
Senior Lender as provided in this Agreement, and (y) to file and prove all
claims therefor and file and prove claims in respect of the Junior Obligations
in connection with any Bankruptcy Case if and to the extent that Junior Creditor
has not filed appropriate proofs of claim with respect to the Junior Obligations
within fourteen (14) days of any bar date applicable to any part of the Junior
Obligations, in either such case in the name of Junior Creditor or otherwise and
as Agent determines to be necessary or appropriate for the enforcement of the
provisions contained in this Agreement.  Junior Creditor agrees to execute and
to deliver to Agent all such further instruments confirming the authorization
hereinabove set forth, and all such powers of attorney, proxies, proofs of
claim, assignments of claim and other instruments, and to take all such other
actions, as may reasonably be requested Agent in order to enable Agent to
enforce all claims upon or in respect of payments and distributions made on
account of the Junior Obligations.  Junior Creditor further agrees that,
notwithstanding anything to the contrary contained in this Agreement, Junior
Creditor shall not under any circumstances (i) initiate or prosecute any claim,
action or other proceeding challenging the enforceability of the Senior
Obligations, any of the Senior Loan Documents or any of the Senior Liens,
(ii) seek to subordinate the Senior Obligations to any other indebtedness of any
Borrower or to subordinated the Senior Liens to any other Liens on any of the
Collateral, (iii) request judicial relief that would hinder, delay, limit or
prohibit the exercise or enforcement of any right or remedy otherwise available
to the Senior Lenders in respect of the Senior Obligations or available to any
of the Senior Lenders in respect of any of the Senior Liens and/or under any of
the Senior Loan Documents, or (iv) with respect to any Bankruptcy Case, object
to any agreement by any Senior Lender to (x) permit the use by any Borrower of
cash collateral for the ordinary course working capital needs of such Borrower
or (y) provide post-petition financing to any Borrower (whether or not any
portion of such post-petition financing shall be used by any Senior Lender to
pay off any of the pre-petition Senior Obligations).  Agent, on behalf of the
Lenders, acknowledges that the Junior Creditor may seek, support, accept or
retain adequate protection of its Junior Liens, and Agent, on behalf of the
Lenders, shall not object to or contest any request by the Junior Creditor for
such adequate protection, or support any other person that objects to or
contests any such request, provided that if Junior Creditor is granted such
adequate protection in the form of periodic payments, such payments shall be
subject to the turnover requirements set forth in Section 4 hereof.
 
10.           Modification of Documents; Additional Covenants.
 
(a)           Junior Creditor agrees that, except as expressly provided
otherwise in this Section 10(a), the Senior Lenders shall have absolute power
and discretion, without notice to Junior Creditor, to deal in any manner with
the Senior Obligations and the Collateral, including, without limitation, the
power and discretion to do any of the following:  (i) any demand for payment of
any Senior Obligations may be rescinded in whole or in part, and any Senior
Obligations may be continued, and the Senior Obligations or the liability of any
Borrower upon or for any part thereof, or any Collateral or guaranty therefor,
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, modified, accelerated, compromised, waived,
surrendered, or released; (ii) the Senior Loan Documents may be amended,
modified, supplemented, restated, renewed, refunded, extended or terminated, in
whole or in part, and/or the Senior Obligations may be increased (subject to the
amount specified in the definition of Senior Obligations) or extended, as the
Senior Lenders may deem advisable from time to time; and (iii) any Collateral
may be sold, exchanged, waived, surrendered, or released, in any order
determined by Agent.  Junior Creditor will remain bound under this Agreement,
and the subordination provisions provided for herein shall not be impaired,
abridged, released, or otherwise affected notwithstanding any such renewal,
extension, modification, acceleration, compromise, amendment, supplement,
restatement, termination, sale, exchange, waiver, surrender, or release.  The
 
12

--------------------------------------------------------------------------------


 
Senior Obligations shall conclusively be deemed to have been created,
contracted, or incurred in reliance upon this Agreement, and all dealings
between Senior Lenders on the one hand, and the Borrowers, on the other hand,
shall be deemed to have been consummated in reliance upon this Agreement.
 
(b)           Unless the Senior Obligations shall have been Paid in Full, Junior
Creditor will not, without the prior written consent of the Required Lenders
(which consent shall not be unreasonably withheld or delayed):
 
(i)           sell, assign, pledge, encumber or otherwise dispose of any of the
Junior Obligations unless such purchaser, assignee, pledgee, transferee or other
beneficiary agrees in writing to be bound by the terms of this Agreement;
providedthat, notwithstanding any breach of this provision, this Agreement shall
bind any such transferee; or
 
(ii)           commence or join with any creditor other than Senior Lender in
commencing any Bankruptcy Case.
 
(c)           Agent, on behalf of the Senior Lenders, agrees that, except as
expressly provided otherwise in this Section 10(c) and subject to the provisions
of Section 6, Junior Creditor shall have absolute power and discretion, without
notice to the Senior Lenders, to deal in any manner with the Junior Obligations,
including, without limitation, the power and discretion to do any of the
following:
 
(i)           any demand for payment of any Junior Obligations may be rescinded
in whole or in part, and any Junior Obligations may be continued, and the Junior
Obligations or the liability of any Borrower upon or for any part thereof, or
any guaranty therefor, or right of offset with respect thereto, may, from time
to time, in whole or in part, be renewed, extended, modified, accelerated,
compromised, waived, surrendered or released; and
 
(ii)           the Junior Loan Documents may be amended, modified, supplemented,
restated, renewed, refunded, extended or terminated, in whole or in part, and/or
the Junior Obligations may be extended, as Junior Creditor may deem advisable
from time to time.  Notwithstanding anything to the contrary set forth in the
foregoing, Junior Creditor shall not (x) increase the interest rates applicable
with respect to the Junior Obligations and/or any applicable part(s) thereof
(including any default interest rate that may be applicable from time to time)
under the Junior Loan Documents as in effect on the date hereof, (y) shorten the
final maturity of any of the Junior Obligations as set forth in the Junior Loan
Documents as in effect on the date hereof, amend the Junior Loan Documents to
require any payments to be made on any part of the Junior Obligations prior to
the final maturity thereof or (z) add any financial covenants or events of
default to the Junior Loan Documents, or make more restrictive any financial
covenants or events of default that are set forth in the Junior Loan Documents
on the date hereof.  In addition, and without limiting the generality of the
foregoing, in the event that the Senior Lenders relax or eliminate any financial
covenant contained in the Financing Agreement for which there is an analogous
financial covenant in the Junior Loan Documents, or the Senior Lenders amend or
modify any defined term used in connection therewith, or consent to the
Borrowers’ non-compliance, or waive the Borrowers’ compliance, with the terms
thereof, Junior Creditor agrees to proportionately relax or eliminate such
financial covenant, amend or modify such defined term, and consent to such
non-compliance or waive such compliance, in each case on the same terms as those
agreed to by the Senior Lenders, promptly following the effectiveness of any
such change in the Senior Loan Documents.
 
11.           Junior Creditor’s Waivers.  Junior Creditor (a) waives any and all
notice of the creation, modification, renewal, extension, or accrual of any of
the Senior Obligations and notice of or proof of reliance by the Senior Lenders
upon this Agreement; (b) agrees not to assert against any Senior Lender any
rights which a guarantor or surety could exercise as a defense to any
obligations under an agreement of guaranty or suretyship, but nothing in this
Agreement shall constitute Junior Creditor as a guarantor or
 
13

--------------------------------------------------------------------------------


 
surety; and (c) agrees that prior to the time all of the Senior Obligations are
Paid in Full, it shall not assert any right of subrogation, contribution,
reimbursement, or indemnity which it may have against any Borrower arising
directly or indirectly out of this Agreement.
 
12.           Binding Effect; Choice of Law; Other Provisions.  This Agreement
shall be a continuing agreement, shall be binding upon and shall inure to the
benefit of the parties hereto from time to time, and their respective successors
and assigns, shall be irrevocable, and shall remain in full force and effect
until the Senior Obligations shall have been Paid in Full, and the Senior Loan
Documents shall have been irrevocably terminated, but shall continue to be
effective, or be reinstated, as the case may be, if any payment, or any part
thereof, of any amount paid by or on behalf of any Borrower with regard to any
Senior Obligations is rescinded or must otherwise be restored or returned upon
or as a result of any Bankruptcy Case, or for any other reason, all as though
such payments had not been made.  Any waiver or amendment hereunder must be
evidenced by a signed writing of the party to be bound thereby, and shall only
be effective in the specific instance.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Illinois, without regard
to its otherwise applicable principles of conflicts of laws.  The parties agree
that any actions arising out of or in connection with this Agreement shall be
tried and litigated in the state and federal courts located in the County of
Cook, in the State of Illinois.  The headings in this Agreement are for
convenience of reference only, and shall not alter or otherwise affect the
meaning hereof.
 
13.           Parties Intended to be Benefited.  All of the understandings,
covenants, and agreements contained herein are solely for the benefit of Agent
and Junior Creditor, their respective successors and assigns, and the present
and future holders of the Senior Obligations and the Junior Obligations
respectively, and there are no other parties, including any Borrower or any of
their successors or assigns, which are intended to be benefited, in any way, by
this Agreement.
 
14.           No Limitation Intended.  Nothing contained in this Agreement is
intended to or shall affect or limit, in any way, the rights that the Senior
Lenders and Junior Creditor have with respect to any third parties.  Agent, on
behalf of the Lenders, and Junior Creditor hereby specifically reserve all of
their respective rights against each Borrower and all other third parties.
 
15.           Notice.  Whenever it is provided herein that any notice, demand,
request, consent, approval, declaration, or other communication shall or may be
given to or served upon any of the parties hereto, or whenever any of the
parties desires to give or serve upon the other communication with respect to
this Agreement, each such notice, demand, request, consent, approval,
declaration, or other communication shall be in writing and shall be delivered
either in person or by registered, or certified United States mail, postage
prepaid, by facsimile, or by recognized overnight courier service, addressed as
follows:
 
 

  If to Agent, at:
GE Commercial Distribution Finance Corporation
Ms. Theresia Roth, Documentation Manager
3330 Cumberland Blvd
Suite 330
Atlanta, GA 30339
FAX # (513) 794-5826
 
     
with a copy to
 
   
GE Commercial Distribution Finance Corporation
5595 Trillium Blvd.
Hoffman Estates, IL 60192
Attn:  Michael B. Levitt, Operations Counsel
FAX # (847) 747-7455
 

 
14

--------------------------------------------------------------------------------


 

 
If to Junior Creditor, at:
COLUMBIA PARTNERS, L.L.C. INVESTMENT MANAGEMENT
1775 Pennsylvania Avenue, NW
Suite 1000
Washington, DC  20006
Attn:  Jason Crist
Fax:  (202) 296-2535
 
 
with a copy to:
COOLEY GODWARD LLP
1200 19th Street, NW 5th Floor
Washington, DC  20036
Attn:  Aaron J. Velli, Esq.
Fax:  (202) 842-7899
 
  If to any Borrower:
MTM TECHNOLOGIES, INC.
850 Canal Street
Stanford, Connecticut  06902
Attn:  Chief Financial Officer
Fax No.:  (203) 975-3701
 
 
with a copy to:
THELEN REID & PRIEST, LLP
875 Third Avenue
New York, New York  10022
Attn:  E. Ann Gill, Esq.
Fax No. (212) 603-2001

           
or at such other address as may be substituted by notice given as herein
provided.  Giving of any notice required hereunder may be waived in writing by
the party entitled to receive such notice.  Every notice, demand, request,
consent, approval, declaration or other communication hereunder shall be deemed
to have been duly given when received.
 
16.           Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
 
17.           Complete Agreement.  This Agreement constitutes the complete
agreement and understanding of the Senior Lenders and Junior Creditor with
respect to the subject matter contained herein, and supersedes all prior or
contemporaneous oral and written negotiations, agreements and understandings,
express or implied, with respect to the subject matter contained herein.
 
18.           No Joint Venture.  Agent, on behalf of the Lenders, and Junior
Creditor each acknowledges and confirms that this Agreement shall not create a
joint venture, agency or fiduciary relationship.
 
15

--------------------------------------------------------------------------------


 
19.           Public Filings.  Junior Creditor agrees to release and terminate
of record each and every public filing against the Borrowers, including, all UCC
filings, intellectual property filings, mortgages and other security filings,
provided, however, Junior Creditor may refile or rerecord, as the case may be,
all such filings and recordations immediately after Agent has made such filings
and recordations.  Junior Creditor covenants and agrees that (i) at no time
shall any Junior Creditor filings or recordations cover or relate to assets of
the Borrower that are not also covered in any corresponding Agent filing or
recordations, and (ii)  at no time shall any Junior Creditor filing or
recordation be of record prior to any similar filing or recordation of the
Agent.
 
20.           Refinancing.  Each Junior Creditor hereby agrees that any party
that refinances the Senior Obligations of any Senior Lender shall execute an
agreement to be bound by and subject to this Agreement and may rely on and
enforce this Agreement as if it were such Senior Lender.  Upon such refinancing,
the Agent shall no longer be a party hereto or bound hereby.  Each Junior
Creditor further hereby agrees that it will, at the request of such Senior
Lender, enter into an agreement, in the form of this Agreement, mutatis
mutandis, to subordinate the Junior Obligations, to the same extent as provided
herein, to the party refinancing all or a portion of such Senior Obligations;
provided that the failure of the Junior Creditor to execute such an agreement
shall not affect such party’s right to rely on and enforce the terms of this
Agreement.
 
21.           Star Program.  Any repayment of advances by Borrower to CDF under
the Star Program, or any amounts received by CDF in connection with any
collateral therefor and/or proceeds thereof, will be applied by CDF to repay
such advances, and all such advances and collateral therefor are entitled to all
the benefits of this Agreement as being a part of the Senior Obligations.
 
22.           Counterparts.  This Agreement may be executed in any number of
counterparts (which may include facsimile signatures), and by the parties each
in separate counterparts, each of which shall be an original, but all of which
shall together constitute one and the same Agreement.
 
23.           Waiver of Jury Trial.  AGENT, FOR ITSELF AND THE OTHER LENDERS,
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT,
DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (B) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF EITHER WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED BY ANY OF THEM IN CONNECTION HEREWITH, OR THE TRANSACTIONS
RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.  AGENT, FOR
ITSELF AND THE OTHER LENDERS, HEREBY AGREES AND CONSENTS THAT ANY CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT JURY, AND THAT
ANY OF THEM MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT TO THE WAIVER OF RIGHT TO TRIAL BY
JURY.
 
24.           Specific Performance.  Each of the parties agrees and acknowledges
that in the event of any breach of this Agreement, the non-breaching party would
be irrevocably harmed and would not be made whole by monetary damages.  It is
accordingly agreed that the parties hereto shall and do hereby waive the defense
in any action for specific performance that a remedy at law would be adequate
and that the parties hereto, in addition to any other remedy to which they may
be entitled at law or in equity, shall be entitled to compel specific
performance of this Agreement in any action instituted in the state and federal
courts located in the County of Cook, in the State of Illinois, or, in the event
such courts shall not
 
16

--------------------------------------------------------------------------------


 
have jurisdiction of such action, in any court of the United States or any state
thereof having subject matter jurisdiction of such actions.
 
25.           Legend; Further Assurances.
 
(a)           Junior Creditor and each Borrower will cause the Note, the
Warrant (as such terms are defined in the Junior Loan Documents), and each
instrument hereafter guaranteeing any Junior Obligations to be indorsed with
substantially the following legend:
 
“THIS INSTRUMENT IS SUBJECT TO THE TERMS OF A SUBORDINATION AGREEMENT DATED AS
OF AUGUST _, 2007, AS THE SAME MAY BE AMENDED, MODIFIED, SUPPLEMENTED OR
RESTATED FROM TIME TO TIME, IN FAVOR OF GE COMMERCIAL DISTRIBUTION FINANCE
CORPORATION, AS AGENT FOR CERTAIN LENDERS, WHICH AGREEMENT IS INCORPORATED
HEREIN BY REFERENCE.  NOTWITHSTANDING ANY STATEMENT TO THE CONTRARY CONTAINED IN
THIS INSTRUMENT, NO PAYMENT OR PREPAYMENT OF ANY NATURE ON ACCOUNT OF THE
OBLIGATIONS HEREUNDER, WHETHER OF PRINCIPAL, INTEREST OR PREMIUM, SHALL BE MADE,
PAID, RECEIVED OR ACCEPTED, AND NO REMEDIES SHALL BE PURSUED, EXCEPT IN
ACCORDANCE WITH THE TERMS OF SUCH AGREEMENT.”
 
(b)           Each Borrower will (i) mark its books or accounts or take such
other action as shall be effective to give reasonable notice of the effect of
this Agreement and (ii) in the case of any Junior Obligations which are not
evidenced by any instrument, upon any Agent’s  request, cause such Junior
Obligations to be evidenced by an appropriate instrument or instruments indorsed
with the above legend.  Each of Junior Creditor and each Borrower will, at its
expense and at any time and from time to time, promptly execute and deliver all
further instruments and other documents, and take all further action, that may
be necessary or, in the reasonable opinion of Agent , desirable, or that Agent
may reasonably request, in order to protect any right or interest granted or
purported to be granted hereby or to enable Agent to exercise and enforce its
rights and remedies hereunder.
 
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]
 
17

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Subordination Agreement
to be duly executed as of the date first herein above set forth.
 
 

 
GE COMMERCIAL DISTRIBUTION FINANCE CORPORATION,
as Administrative Agent for the Lenders
 
  By:     /s/    Name:      Title:           
COLUMBIA PARTNERS, L.L.C.INVESTMENT MANAGEMENT
as Junior Creditor
 
  By:      /s/    Name:      Title:           
NATIONAL ELECTRIC BENEFIT FUND
as Junior Creditor
 
  By:      /s/    Name:      Title:   

 
 
 
 
 
Signature Page to Subordination Agreement
 

--------------------------------------------------------------------------------


 
BORROWERS’ ACKNOWLEDGMENT
 
Each Borrower hereby consents to the foregoing Subordination Agreement (and the
terms thereof) and agrees to abide thereby and to keep, observe and perform the
several matters and things therein intended to be kept, observed and performed
by each, and specifically agrees not to make any payments contrary to the terms
of said Agreement.  A breach of any of the terms and conditions of this consent
shall constitute an “Event of Default” under the Financing Agreement.  Each
Borrower agrees that unless the Senior Lenders shall have given their prior
written consent thereto, such Borrower shall not consent or agree to any
modification, amendment or waiver of the undertaking of Junior Creditor set
forth in the last sentence of Section 10.20 of the Junior Credit Agreement, as
in effect on the date hereof.
 
MTM TECHNOLOGIES, INC.
 
  By:     /s/    Name:  J.W. Braukman, III    Title:  Senior Vice President and
Chief Financial Officer         
 
MTM TECHNOLOGIES (US), INC.
 
  By:      /s/    Name:  J.W. Braukman, III    Title:  Senior Vice President and
Chief Financial Officer          
 
MTM TECHNOLOGIES, INC (MASSACHUSETTS), LLC
 
  By:      /s/    Name:  J.W. Braukman, III     Title:  Senior Vice President
and Chief Financial Officer          
 
INFO SYSTEMS, INC.
 
  By:      /s/    Name:  J.W. Braukman, III   Title:  Senior Vice President and
Chief Financial Officer       

 
 
 
 
 
Signature Page Acknowledgment to Subordination Agreement
 